          Case 1:21-cv-02145-MKV Document 23 Filed 08/19/21 Page 1 of 2



                                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                     ELECTRONICALLY FILED
                                                                                  DOC #:
 MICHAEL J. JONES,
                                                                                  DATE FILED: 8/19/2021
                                   Plaintiff,

                            -against-                                   21-CV-2145 (MKV)

 CHIEF HAZEL JENNINGS; COMMISSIONER                                            ORDER
 CYNTHIA BRANN; CAPTAIN JANE DOE; CAPTAIN
 JANE DOE; DEPT JANE DOE; CITY OF NEW YORK,

                                   Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        Counsel for Defendants has moved [ECF No. 21] for leave to serve limited

interrogatories on Plaintiff in order to assist them in identifying the “Jane Doe” defendants in this

case. That request is GRANTED. Counsel may serve interrogatories on Plaintiff at this time

only for the purpose of identifying the Jane Doe defendants included in Plaintiff’s complaint.

The Law Department’s obligation to respond to the Court’s Valentin order [ECF No. 9] is

suspended until it has received a response to the interrogatories. Counsel must inform the Court

within two days of receiving a response to the interrogatories. Plaintiff is instructed that he must

respond to the interrogatories to the best of his ability.

        The parties must appear for a telephonic status conference on November 4, 2021 at

11:00AM. To join the conference, dial 888-278-0296 and enter access code 5195844#. In the

event Plaintiff is unable to join the conference at that time due to constraints related to his

incarceration, he should inform the Court as soon as possible.

        In advance of that conference, the parties must confer on a proposed schedule for

discovery in this case. Counsel for Defendants should file a Proposed Case Management Plan on

the ECF docket at least one week before the conference. By the same date, counsel for


                                                   1
         Case 1:21-cv-02145-MKV Document 23 Filed 08/19/21 Page 2 of 2




Defendants also must submit a letter explaining whether it has been able to identify any of the

Jane Doe defendants and raising any other issues of which the Court should be aware.

       The Clerk of Court respectfully is requested to mail a copy of this order to Plaintiff.

SO ORDERED.
                                                     _________________________________
Date: August 19, 2021                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
